Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 1 of 21 PagelD# 2595

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

LULA WILLIAMS, et al.,
Plaintiffs,

Vv. Civil Action No. 3:19cv85

MICROBILT CORPORATION,
et al.,

Defendants.
MEMORANDUM OPINION

This matter is before the Court on the Plaintiffs’ STATEMENT
OF POSITION REGARDING DEFENDANTS PHILIP BURGESS AND MICROBILT
CORPORATION'S OBJECTIONS TO JURISDICTIONAL DISCOVERY (ECF No. 168)
and MICROBILT CORPORATION’S AND PHILIP BURGESS’S STATEMENT OF
POSITION IN SUPPORT OF THEIR ORIGINAL AND SUPPLEMENTAL AND AMENDED
OBJECTIONS TO JURISDICTIONAL DISCOVERY PROPOUNDED BY PLAINTIFFS
UPON DEFENDANTS (ECF No. 169). For the reasons set forth below,

the objections of MicroBilt Corporation and Philip Burgess will be

overruled.

BACKGROUND
On August 2, 2019, the MOTION TO DISMISS, OR IN THE
ALTERNATIVE, MOTION TO TRANSFER VENUE (ECF No. 15) filed by the
defendants, MicroBilt Corporation ("“MicroBilt”) and Philip Burgess

(“Burgess”), was referred to then Magistrate Judge David J. Novak
Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 2 of 21 PagelD# 2596

for a Report and Recommendation. That Report and Recommendation
was filed on September 23, 2019 (ECF No. 55). On February 19,
2020, following briefing addressed to various objections, the
Court adopted the Report and Recommendation and, insofar as is
pertinent here, the MOTION TO DISMISS, OR IN THE ALTERNATIVE,
MOTION TO TRANSFER VENUE (ECF No. 15) filed by MicroBilt and
Burgess were granted in part and denied in part. In particular,
Burgess’ motion pursuant to Fed. R. Civ. P. 12(b) (1) was granted
and Count Four of the Complaint was dismissed with respect to
Burgess. On July 3, 2020, the Court received PLAINTIFFS’ MOTION
TO RECONSIDER THE COURT’S FINDING THAT IT LACKS PERSONAL
JURISDICTION OVER PHILIP BURGESS (ECF No. 111) (the “Motion to
Reconsider”).

The matter was fully briefed; and, on August 3, 2020, the
Court heard oral argument on a number of matters including the
Motion to Reconsider. At the conclusion of the hearing, the Motion
to Reconsider was granted and an ORDER was entered to that effect
on August 3, 2020 (ECF No. 146).

In the earlier proceedings respecting Burgess’ motion to
dismiss because of lack of personal jurisdiction, neither the
Magistrate Judge nor the district court allowed discovery on the
jurisdictional issue. It became obvious during the showing made

in the briefs following the filing of ECF No. 111, and in the
Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 3 of 21 PagelD# 2597

argument of August 3, 2020, that jurisdictional discovery was
necessary.

Accordingly, the matter of jurisdictional discovery was
discussed with counsel on a conference call. And, then the Court
allowed discovery on the jurisdictional issue that lay at the heart
of the Motion to Reconsider. By ORDER dated August 3, 2020 (ECF
No. 146) (the “August 3 ORDER”), it was ordered that, on August 7,
2020, the plaintiffs were to serve their discovery requests on
MicroBilt and Burgess; that, on August 22, 2020, MicroBilt and
Burgess were to serve any objections; and on August 28, 2020,
MicroBilt and Burgess were to serve their responses to discovery.
The August 3 ORDER (ECF No. 146) contemplated that the
jurisdictional discovery would be concluded by September 30, 2020
and that any hearing on any objections to the discovery would be
held on August 31, 2020.

On August 19, 2020, MicroBilt and Burgess filed a MOTION TO
STAY DISCOVERY OR, IN THE ALTERNATIVE, EXTENSION OF DISCOVERY
DEADLINES (ECF No. 148); and, therein, they moved to stay the
discovery schedule set by the August 3 ORDER pending settlement
negotiations, or, alternatively, to extend the schedule. In a
telephone conference held on August 20, 2020 (Transcript, ECF No.
151), the Plaintiffs agreed to an extension, and on August 21,

2020, an ORDER (ECF No. 150) was entered setting a new schedule.
Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 4 of 21 PagelD# 2598

After settlement negotiations failed, Plaintiffs served their
discovery (interrogatories and requests. for production of
documents) on October 2, 2020.

The parties were unable to work out their objections and, on
October 20, 2020, the plaintiffs filed their STATEMENT OF POSITION
REGARDING DEFENDANTS PHILIP BURGESS AND MICROBILT CORPORATION’S
OBJECTIONS TO JURISDICTIONAL DISCOVERY (ECF No. 168), as directed
in the Court’s ORDERS dated August 3 and 21, 2020 (ECF Nos. 146
and 150, respectively). Also, on October 20, 2020, the defendants
filed MICROBILT CORPORATION’S AND PHILIP BURGESS’S STATEMENT OF
POSITION IN SUPPORT OF THEIR ORIGINAL AND SUPPLEMENTAL AND AMENDED
OBJECTIONS TO JURISDICTIONAL DISCOVERY PROPOUNDED BY PLAINTIFFS
UPON DEFENDANTS (ECF No. 169). On October 21, 2020, the plaintiffs
filed PLAINTIFFS’ RESPONSE TO DEFENDANTS PHILIP BURGESS &
MICROBILT CORPORATION'S STATEMENT OF POSITION REGARDING THEIR
OBJECTIONS TO JURISDICTIONAL DISCOVERY (ECF No. 170). Also on
October 21, 2020, there was filed MICROBILT CORPORATION’S AND
PHILIP BURGESS’S REPLY STATEMENT TO PLAINTIFFS’ STATEMENT OF
POSITION REGARDING DEFENDANTS ’ OBJECTIONS TO JURISDICITON
DISCOVERY (ECF No. 171). On October 26, 2020, the defendants
filed a MOTION FOR PERMISSION TO FILE A REPLY TO PLAINTIFFS’
RESPONSE [ECF No. 170] TO DEFENDANTS’ STATEMENT OF POSITION

REGARDING THEIR OBJECTIONS TO JURISDICTIONAL DISCOVERY (ECF No.
Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 5 of 21 PagelD# 2599

172). The time for filing a timely response by the plaintiffs
expired and, by ORDER entered on December 10, 2020 (ECF No. 178),
the Court granted the defendant’s Motion for Leave (ECF No. 172)
and, on December 11, 2020, the defendants filed MICROBILT
CORPORATION'S AND PHILIP BURGESS’S REPLY TO PLAINTIFFS’ RESPONSE
TO DEFENDANTS’ STATEMENT OF POSITION REGARDING THEIR OBJECTIONS TO
JURISDICTIONAL DISCOVERY (ECF No. 179) .}

Against this background, the objections to discovery

propounded by the Plaintiffs will be considered.

DISCUSSION

To begin, it is necessary that the objections to
interrogatories and requests for production of documents be viewed
in perspective of the Court’s decision on August 3, 2020 respecting
the Motion to Reconsider. As reflected in the transcript of the
August 3 hearing (ECF No. 147), the central point is whether
Burgess is amenable to in personam jurisdiction under Virginia's
long-arm statute, Va. Code § 8.01-328, Subsection 4, which involves

the causing of tortious injury in the Commonwealth by an act or

 

1 On December 8, 2020, there was filed the DEFENDANTS’ AMENDED
MOTION FOR PERMISSION TO FILE AN AMENDED REPLY TO PLAINTIFFS’
RESPONSE TO DEFENDANTS’ STATEMENT OF POSITION REGARDING THEIR
OBJECTIONS TO JURISDICTIONAL DISCOVERY (ECF No. 176) which has
been denied by separate Order because it has no relevance to the
issues under consideration respecting the objections to
jurisdictional response filed by Burgess.
5
Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 6 of 21 PagelD# 2600

omission outside the Commonwealth if the defendant regularly does
or solicits business, or engages in other persistent course of
conduct, or derives substantial revenue from goods used or consumed
or services rendered, in the Commonwealth.

The Court also held that:

In essence, the entirety of the motion for
consideration rests upon the decision in
Briargate v. First National Bank in Dallas,
713 F.3d 1052 in the Fourth Circuit, and 5EI,
LLC v. Take Action Media, Inc., and the theory
behind that particular aspect of the motion
for reconsideration is that if the corporate
agent has a direct personal involvement in a
tort committed in the forum state, the agent
is subject to jurisdiction in that state under
its long-arm statute.

 

August 3, 2020 Transcript, p. 46 (emphasis added). The core issue
of in personam jurisdiction under Briargate and 5EI is whether
there “is a showing of direct personal involvement by the corporate
officer in some decision or action which is causally related to
the plaintiffs’ injuries such as where the defendant [agent] was
the guiding spirit behind the wrongful conduct or the central
figure in the challenged corporate activity.” Id. at 46-47.
Further, it is necessary to keep in mind that, the Motion to
Reconsider was granted, in part, because there was “considerable
new information that Burgess is the guiding spirit of MicroBilt
even though he casts himself as a consultant, and the information

in the affidavits didn’t accurately fully describe what Burgess
Case 3:19-cv-00085-REP Document180 Filed 01/15/21 Page 7 of 21 PagelD# 2601

did.” Id. at 48. The Court found that neither Burgess nor Walter
Wojciechowski (who provided an affidavit on the jurisdictional
issue) made known all facts that are necessary to fairly and
accurately present the truth of the matters that were represented
in the affidavit of Wojciechowski and otherwise in the evidence
and argument made by Burgess. Having made those findings, the
Court also held that:

There needs to be an entirely new round of --
there needs to be jurisdictional discovery in
the issue of the guiding spirit theory.
That’s where the nubbin of this whole argument
is, and the discovery will be directed to his
- what Burgess’s role is, who owns what, who
is doing what, who controls what, who is
calling the marching tune, and who is the
central actor in the activity that is alleged
to be infringing the federal statute here.

Id. at 49 (emphasis added).

Those observations notwithstanding, it also is important to
view the discovery requests and the objections in view of the fact
that neither the Magistrate Judge nor the district court permitted
jurisdictional fact discovery. Mindful of that fact, the August
3 ORDER (ECF No. 146) did not restrict jurisdictional discovery to
the core or key issues that were featured during the hearing on
August 3 or discussed in the cited comments from the bench. Thus,

so long as the discovery requests properly seek discovery about
whether Burgess is amenable to the Virginia long-arm statute at

issue, that discovery is permissible.

7
Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 8 of 21 PagelD# 2602

It also is relevant that the information presented by Burgess,
including without limitation the affidavit of Walter
Wojciechowski, has been shown to have omitted significant
information pertinent to analysis of Burgess’ positions in the
original jurisdictional briefing. Hence, discovery is properly
directed to secure information that will disclose the omitted
significant information and that will help put in perspective the
information presented by Burgess to obtain the ruling that is to
be reconsidered.

A. OBJECTIONS TO INTERROGATORIES
1. General Objections
Burgess has lodged what are entitled “GENERAL OBJECTIONS”

(ECF No. 168-2, p. 1). As explained in Spendlove v. RapidCourt,

 

LLC, 2019 U.S. Dist. LEXIS 220392 (E.D. Va. Dec. 23, 2019), general
objections are not permitted because:

[g]eneric, non-specific objections will not
suffice when posed in response to reasonable
Interrogatories. Objections to reasonable
Interrogatories must be specific to each
Interrogatory and explain or demonstrate
precisely why or how the party is entitled to
withhold from answering.

Id. (citing VICA Coal Co., Inc. v. Crosby, 212 F.R.D. 498, 503

 

(S.D.W. Va. 2003)). The use of general objections presents two
serious problems:

(1) they reach so broadly that the requesting
party cannot determine what is being answered

8
Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 9 of 21 PagelD# 2603

or responded to and what is not; and (2) the
generality obscures what the general objection
is foreclosing from discovery. Thus, use of
the general objection precludes meaningful
negotiation in the meet and confer process
(which appears to have happened here), and it
allows the producing party a degree of control
over the discovery process not intended by the
federal discovery rules.

For the foregoing reasons, all of the General Objections are
overruled.
2. Objections to Specific Interrogatories
The objections to Interrogatories 1 through 19 and 25, are,
in essence, the same.
For example, the objection to Interrogatory No. 1 is:
OBJECTION:
Burgess objects to this Interrogatory on
the grounds that the discovery is grossly

overbroad, burdensome and all-encompassing
with no time parameters, requiring Burgess to

search for, compile and present such
information with no connection to the
jurisdictional issue in dispute. The effort

is not in proportion with the needs of the
case or designed to benefit the case or be
relevant to the claims or defenses of any
party. See October 2, 2020 Certification of
Walter Wojciechowski attached hereto as
Exhibit “A.” The Court ordered jurisdictional
discovery regarding the newly advanced
‘guiding spirit’ legal argument. Information
regarding Mr. Burgess’s ownership of business,
entities, and organizations is not relevant.
The only facts of material legal significance
regarding ‘guiding spirit’ concern the conduct
of the person challenging jurisdiction. In

9
Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 10 of 21 PagelD# 2604

this case, that means what Burgess did and
where he did it with respect to the alleged
conduct directed at Plaintiffs. Because
Burgess’s relevant conduct was already alleged
in the Plaintiffs’ Complaint, and set forth in
the Declarations filed before then Magistrate
Judge Novak in support of Burgess’s Motion to
Dismiss, there is nothing further to be
discovered, or nothing to be discovered other
than that which related to such conduct.

Indeed, based upon such _ knowledge,
Plaintiffs should have (and could have) argued
the ‘guiding spirit’ jurisdictional issue in
response to the Motion to Dismiss, but failed
to do so. The manufactured ‘newly discovered
evidence’ regarding allegations of Burgess’s
ownership, affiliated entities, payments to
Burgess, or loans to Burgess are entirely
unrelated to whether Burgess was the ‘guiding
spirit’ of the alleged wrongful conduct
claimed in the Complaint. Virtually all of
the propounded ‘jurisdictional discovery,’
including this Interrogatory, concerns
ownership, revenues, or control of the
Defendant Corporation, here, MicroBilt, or
other entities. But none of that information
is germane or legally or factually material to
the Court’s analysis regarding whether Burgess
was the ‘guiding spirit’ in connection with
the emailing of the subject information to
counsel for Big Picture. Undersigned counsel
has not located a single ‘guiding spirit’ case
which analyzed ownership, control, salary,
dividends or other financial issues as part of
the ‘guiding spirit’ calculus. Instead,
courts look to the conduct of the individual.
See e.g. Columbia Briargate Co. v. First Nat.
Bank in Dallas, 713 F.2d 1052, 1063 (4th Cir.
1983) (quoting Escude Cruz Vv. Ortho
Pharmaceutical Corp., 619 F.2d 902, 907 (18¢
Cir. 1980) (‘What is required is some showing
of direct, personal involvement by the
corporate officer in some decision or action
which is casually related to the plaintiff's
injury.’ Such ‘direct personal invovlement’

 

 

10
Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 11 of 21 PagelD# 2605

typically existed, the Court said, ‘where the
defendant [agent] was the ‘guiding spirit’
behind the wrongful conduct (citing case), or
the ‘central figure’ in the challenged
corporate activity (citing case) .’
(citations omitted); 5EI, LLC v. Take Action
Media, Inc., No. 1:12CV492 JCC/TRJ, 2012 WL
4105131, at *9 (E.D. Va. Sept. 17, 2012)

 

(Where the Court explained: ‘Jurisdiction is
appropriate where there is ‘something showing
of direct, personal involvement by the

corporate officer in some decision or action
which is casually related to the plaintiff's
injury,’ such as ‘where the defendant [agent]
was the ‘guiding spirit’ behind the wrongful
conduct . . . or the ‘central figure’ in the
challenged corporate activity.’ (quoting
Columbia Briargate, supra quoting Ortho, 619
F.2d at 902, 907); Booze Pops LLC v. Real
Estate Flipz, Inc., No. 2:20-CV-691-RMG, 2020
WL 3420716, at *6 (D.S.C. June 21, 2020)
(where the court held: ‘The Court finds it
has personal jurisdiction over Isaacs. The
Complaint contains allegations of wrongdoing
Isaacs, COO at BPCC, allegedly directed toward
or committed while physically in South

 

 

 

 

 

Carolina.’) Magic Toyota, Inc. v. Se. Toyota
Distributors, Inc., 784 F.Supp. 306, 315
(D.S.C. 1992) (where the Court explained:

‘Such direct personal involvement typically
exists ‘where the defendant [agent is] the
guiding spirit behind the wrongful conduct, or
the central figure in the challenged corporate
activity.')

Whether that person was the guiding
spirit, or directed the alleged harmful
conduct, is the sole material issue for the
Court. Here, the bulk of the information
regarding the alleged wrongful conduct was
known before the filing of the Complaint, or
disclosed during the April 2019 jurisdictional
briefing. Simply put, financial benefit,
ownership, authority to act, or control is not
something relevant (or that needs to be
proven) in the context of an assertion of

11
Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 12 of 21 PagelD# 2606

guiding spirit. Respectfully, Plaintiffs’

jurisdictional discovery is a transparent

effort to force Burgess to unnecessarily face

immensely expensive and wholly unnecessary and

irrelevant discovery litigation.
This lengthy, quite convoluted, and highly unusual objection
appears in essentially the same form as an objection to
Interrogatory Nos. 2 through 19, and 25. For the reasons set out
below, the objection will be overruled.

First, the objection, in part, challenges these
interrogatories on the basis of overbreadth and burdensomeness.
However, there is no showing in the record why any interrogatory
is objectionable because of its perceived overbreadth or burden.
Conclusory assertions of overbreadth and burden are insufficient
to present a valid objection. The best that can be said is that
the affidavit of Wojciechowski recites, in conclusory fashion,
that Burgess will incur expense and burden in answering some of
the interrogatories. That, simply put, is inadequate.

Second, the principal part of the objection is an argument
that the decision granting the Motion to Reconsider was in error.
That, of course, is not a proper ground of objection to an
interrogatory. Accordingly, that aspect of these objections is
without merit and it will be overruled. In that regard, the Court

is constrained to note that, in fifty years of practicing law,

twenty-eight of which have been on the bench, objections posited

12
Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 13 of 21 PagelD# 2607

in the form of an argument that a Court erred in deciding a motion
have never been seen.

Third, as to Interrogatory Nos. 12, 20, 22 and 24, there is
an objection that the interrogatories, including subparts, exceed
the 25 interrogatories permitted under the rules. That objection
is meritless when one considers the text of the interrogatories to
which the objection is made.

Moreover, aS a general proposition, an interrogatory
containing subparts that are directed at securing details
concerning the common theme of an interrogatory are to be
considered as a single question. 8A Charles A. Wright, Arthur R.
Miller, Mary K. Cain & Richard L. Marcus, Fed. Pract. & Pro. §
2168.1 at 261 (2nd ed. 1994). See Paul W. Grimm, Charles S. Fax,
Paul Marks Sandler, Discovery Problems and Their Solutions, 16-22
(ABA 2nd ed. 2009). That is consistent with the instruction in
Mezu_v. Morgan State University, 269 F.R.D. at 565, 572-73 (Md.
2010). Accordingly, all such objections are overruled as lacking
in merit.

Fourth, Interrogatory Nos. 20, 22, and 24 asked about the
furnishing of “credit information.” Those interrogatories were
objected to because they contained the term “credit information”
and because the “subject date was not governed by the Fair Credit

Reporting Act.” That objection is without merit, and it will be

13
Case 3:19-cv-00085-REP Document180 Filed 01/15/21 Page 14 of 21 PagelD# 2608

overruled because the requested response will help determine
whether what was requested was “credit information.” The “subject
date” ground of the objection is unintelligible.

Fifth, Burgess objects to Interrogatory No. 5 on the ground
that:

it seeks documents or information protected by

the attorney-client privilege, the attorney-

work product doctrine, or any other applicable

privilege, or otherwise seeks documents which

constitute or disclose the mental impressions,

conclusions, opinions or legal theories of

attorneys or other legal representatives of

Burgess, MicroBilt, or others.
That objection, standing alone, does not preclude the discovery
that is sought. Unless Burgess has a filed a proper privilege log
and identified the particular documents that he thinks are
associated with the asserted privileges, and has given in the log
enough information to permit a challenge to the privilege, the
claim of privilege is waived. Nothing in the record shows that
any such privilege log has been filed. Accordingly, the objection
on the basis of privilege will be overruled.

Notwithstanding the entirely defective specific objections to
the specific interrogatories, the Court has reviewed each one, and
concludes that the interrogatories are properly within the scope
of jurisdictional discovery and are reasonably calculated to

secure information relevant to determining Burgess’ role in the

conduct and violations of law alleged in the Complaint. However,

14
Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 15 of 21 PagelD# 2609

it appears appropriate to require that Interrogatory No. 1 be
modified to require the requested information about every business
entity or organization that Burgess has an ownership interest that
does business with MicroBilt or that is in any way related to
MicroBilt. Interrogatory No. 17 appears to be duplicative of

Interrogatory No. 16.

B. REQUESTS FOR PRODUCTION OF DOCUMENTS

The plaintiffs filed 55 requests for production of documents.
Burgess objected to every one of them. See PHILIP BURGESS JR.’S
OBJECTIONS TO PLAINTIFFS’ JURISDICTION REQUESTS FOR PRODUCTION
(ECF No. 168-3).

1. General Objections

The document production requests were met with the same
General Objections as were made to the Interrogatories. The
decision set out above respecting the impropriety of general
objections to interrogatories applies equally to general
objections to requests for production. All general objections to
the requests for production of documents will be overruled.

2. Objections to Specific Requests for Production

First, as is the case with the objections to the
interrogatories, Burgess raises objections on the ground of
burden. However, he has not carried the burden to establish that

objection. Instead, Burgess relies on paragraph 12 of the

15
Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 16 of 21 PagelD# 2610

Declaration of Walter Wojciechowski. (ECF No. 168-3, pp. 72-74).
The broadly stated, conclusory assertion made by Wojciechowski is
not sufficient to establish the burden of proof to sustain an
objection of overbreadth and burdensomeness. Moreover, the
veracity of the broad, conclusory objection is disproved by
examining RFP Nos. 2, 3, 4, 5, 10, 11, 12, 13, 14, 15, 16, 17, 18,
19, 20, and 21 just to name a few. Those requests are specific
and narrow and cannot be considered burdensome. Based on that
finding, it is not appropriate for the Court to examine all of the
RFPs to ascertain how they test the validity of the conclusory
assertion in the Declaration of Walter Wojciechowski. On this
record, the burdensomeness objection is without merit.

Second, as in the case of the interrogatories, the other
standard objection made to all other RFPs is nothing more than an
argument that the Court erred in deciding to reconsider the
decision on whether to reconsider this Court’s jurisdictional
decision. Accordingly, that part of the objection to the extent
made is overruled and not pertinent. That ruling obtains to
requests for production numbers 2, 3, 4, 5, 8 through 36, 40
through 55. |

Third, as was the case with objections to interrogatories,
there are broad, unsupported objections based on privilege. For

example, the objection to RFP No. 12 is that:

16
Case 3:19-cv-00085-REP Document180 Filed 01/15/21 Page 17 of 21 PagelD# 2611

Burgess and MicroBilt further object to the

Request to the extent that it seek [sic]

decuments or information protected by the

attorney-client privilege, the attorney-work

product doctrine, or any other applicable

privilege, or otherwise seeks documents which

consist, constitute, or disclose the mental

impressions, conclusions, opinions or other

legal theories of attorneys or other

representatives of Burgess, PRBC or MicroBilt.
With minor variations in the concluding prepositional phrase, the
same objection is made to RFP Nos. 13, 29 through 38, 41 through
45, 49 through 52, and 55. However, as was the case with the
objection to interrogatories, there is no privilege log.
Moreover, the objection claims unspecified privileges, and it is
not possible to discern what documents are objected to on without
privilege. Here too, the objecting party has not carried the
burden to sustain the objection. The objections on the basis of
privilege are overruled as to RFP Nos. 1, 12, 13, 29 through 38,
41 through 45, 49 through 51, and 55.

In sum, the three grounds for objection: burdensomeness,
privilege, and error in granting the Motion to Reconsider are
without merit, and they will be overruled.

In that regard, it is true that, in ruling on the Motion to
Reconsider, the Court instructed that discovery was to be somewhat
circumscribed. However, as the defendants argue, the “lion’s

share of the Jurisdictional Discovery” seeks “ownership, control

and financial discovery” regarding “not only MicroBilt and Burgess

17
Case 3:19-cv-00085-REP Document180 Filed 01/15/21 Page 18 of 21 PagelD# 2612

but of other affiliated and unaffiliated entities and Burgess’
family.”2 A review of the requests for production of documents
teaches that that comment encompasses requests numbers 8, 9, 10,
12, 13, 15, 16, 17, 18, 22, 25, 26, 27, 28, 34, 35, 36, 37, 40,
44, 50, and 51.

And, as the plaintiffs correctly point out, discovery on the
jurisdictional issue was allowed to include “what Burgess’s role
is, who owns what, who is doing what, who controls what, who is
calling the marching tune, and who is the central actor in the
activity that is alleged to be infringing the federal statute
here.” August 3 Transcript, at 47. Plaintiffs correctly state
that “to understand who owns what, who is doing what, who controls
what, and who is calling the marching tune,” plaintiffs must be
able to understand how Burgess and these companies, in practical
reality, exercise their control of MicroBilt. The companies
inquired of in the so-called “ownership, control and financial”
discovery requests for production of documents are companies owned
or controlled by Burgess and/or his wife. Thus, information about

the financial relationship between Burgess, MicroBilt and these

 

2, MICROBILT CORPORATION’S AND PHILIP BURGESS’S STATEMENT OF
POSITION IN SUPPORT OF THEIR ORIGINAL AND SUPPLEMENTAL AND AMENDED
OBJECTIONS TO JURISDICTIONAL DISCOVERY PROPOUNDED BY PLAINTIFFS
UPON DEFENDANTS (ECF No. 169 at 25). See PLAINTIFFS’ RESPONSE TO
DEFENDANTS PHILIP BURGESS & MICROBILT CORPORATION’S STATEMENT OF
POSITION REGARDING THEIR OBJECTIONS TO JURISDICTIONAL DISCOVERY
(ECF No. 170 at 7).
18
Case 3:19-cv-00085-REP Document180 Filed 01/15/21 Page 19 of 21 PagelD# 2613

companies is important to understanding exactly what Burgess’ role
is, who owns what, who is doing what, who controls what, who is
calling the marching tune, and who is the central actor in the
activity that is alleged to be infringing the federal statute
here .3

Further, Burgess’ evidence, including Wojciechowski’s
declaration regarding Burgess’ limited role and his role as a
consultant, pulls all of this information into play so that the
validity of those assertions can be tested. There are already
preliminary indications, as explained in granting the motion for
reconsideration, that the information presented by Burgess, and
Wojciechowski was misleading. Whether it was false remains to be
seen because falsity connotes a degree of scienter.

In like fashion, Burgess is required to produce all of the
documents requested about his consulting arrangements and the
performance thereof with MicroBilt. That certainly is proper
discovery, given Burgess’ assertion that he is “nothing more than

a consultant.”

 

3 The plaintiffs also seek information about wages, salaries,
dividends and other executive pay for the purpose of demonstrating
that Burgess is the highest paid person within MicroBilt. That
information is pertinent to the ultimate inquiry here and that
information likewise is discoverable over the objections mounted
by the defendants.

19
Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 20 of 21 PagelD# 2614

Finally, Burgess and MicroBilt object to the document
production on the ground that Burgess has agreed that he is the
guiding spirit of MicroBilt, as a consultant. That argument is
substantively disingenuous given that the key issue is whether
Burgess is a consultant or the band master. And, there is strong
evidence already that he is far more than a consultant. Thus,
having reviewed the particular requests for production, the Court
finds that objections to them are overruled for the reasons stated
herein with the following exceptions:

e RFP No. 1, is not objectionable with respect to documents
identified in the answers to the interrogatories propounded
by the plaintiffs (or cited therein whether identified or
not or referred to therein as identified or not);

*¢ all objections to the following RFP are overruled: 2
through 13, 15 through 30, 31 (excluding any communications
with counsel in this case), 32, 33 (excluding any
communications with counsel in this case), 34 through 36,
37 (excluding any communications with counsel in this
case), 38 (excluding any communications with counsel in
this case), 39 (excluding any communications with counsel
in this case), 40, 45 through 51, and 55.

The briefs on these issues do not adequately explain the

relevance of RFP No. 14, 41, 42, 43, 52, 53, or 54. However, the

20
Case 3:19-cv-00085-REP Document 180 Filed 01/15/21 Page 21 of 21 PagelD# 2615

objections that Burgess and MicroBilt chose to make were limited

as discussed above. When counsel elect to make only inappropriate

objections, they leave the requests otherwise unobjected to. That

is the case with these RFPs. Therefore, they must be satisfied.
It is so ORDERED.

/s/ LA

Robert E. Payne
Senior United States District Judge

Richmond, Virginia

Date: January /) , 2021

21
